Citation Nr: 0630053	
Decision Date: 09/22/06    Archive Date: 10/04/06

DOCKET NO.  98-13 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel




INTRODUCTION

The veteran had active duty service from July 1983 to July 
1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The issue on appeal was originally before the Board in 
October 2003 when it was remanded for additional evidentiary 
development.  

The Board notes that when the issue on appeal was before the 
Board in October 2003, it was styled as an original claim.  
The Board finds, however, as set out below that the issue of 
entitlement to service connection for PTSD was subject to a 
prior final decision.  

Generally, a claim which has been denied in a final rating 
decision may not thereafter be reopened and allowed.  38 
U.S.C.A. § 7105(c).  The exception to this rule is 38 
U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.  

The Board has a legal duty to address the "new and material 
evidence" requirement.  If the Board finds that no new and 
material evidence has been submitted, it is bound by a 
statutory mandate not to consider the merits of the case.  
Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd 83 F.3d 1380 
(Fed. Cir. 1996); see also McGinnis v. Brown, 4 Vet. App. 
239, 244 (1993).  

In August 2001, the veteran requested to attend a hearing to 
be conducted by a Veterans Law Judge.  In March 2003, he 
indicated that he no longer desired to attend a hearing.  
Therefore, the Board can proceed to consider the claim.

The issue of entitlement to service connection for PTSD under 
a merits analysis is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  An unappealed May 1997 rating decision denied service 
connection for PTSD.

2.  The evidence received since the May 1997 rating decision, 
bears directly or substantially upon the issue of entitlement 
to service connection for PTSD and is not duplicative or 
cumulative in nature and is so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The May 1997 rating decision, which denied entitlement to 
service connection for PTSD, is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2006).

2.  The evidence received subsequent to the May 1997 rating 
decision is new and material, and the claim for service 
connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service incurrence 
will be presumed for certain chronic diseases, including 
psychoses, if manifest to a compensable degree within the 
year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also 
be granted for a disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).  

A September 1993 report of a VA examination indicates the 
veteran reported that he had difficulties during active duty 
as a result of allegations of involvement with drugs.  He 
also reported that he was involved in some fights because of 
the stress he was under.  The examiner wrote that he was 
unable to find evidence of significant psychiatric disease or 
disorder.  The diagnosis was adjustment disorder with mixed 
emotional features.  

In April 1996, the veteran submitted a claim of entitlement 
to service connection for PTSD.  The reported stressor was 
his time in the service.  A VA examination was conducted in 
July 1996.  The veteran informed the examiner that, during 
active duty, he was falsely accused of dealing cocaine.  He 
felt that he had not been treated fairly by the Navy.  The 
veteran also reported problems with exposure to violence in 
his childhood.  The diagnosis was chronic dysthymia 
subsequent to false charges being placed against the veteran 
while in the service.  

By rating decision dated in November 1996, the RO denied the 
claim.  The RO determined that there was no diagnosis of PTSD 
nor had the veteran furnished any verifiable stressor.  In 
March 1997, the veteran submitted a stressor statement 
wherein he wrote, in part, that he was falsely accused of 
being involved with illicit drugs while on active duty.  

In May 1997, the RO again denied service connection for PTSD.  
The RO found that there was no medical evidence of a 
diagnosis of PTSD and also found that the veteran's stressor 
was not of a nature such as to result to be productive of 
severe emotional trauma as to result in a chronic psychiatric 
disorder.  He was informed of the May1997 rating decision via 
correspondence dated the same month.  He did not submit a 
notice of disagreement with the decision.  

Instead, in January 1998, he submitted a request to reopen 
his claim.  The January 1998 correspondence does not indicate 
in any way that the veteran was appealing the May 1997 rating 
decision and cannot constitute a notice of disagreement with 
that decision.  See 38 C.F.R. § 20.201.  No other pertinent 
contact from the veteran or his representative was initiated 
within one year of the May 1997 rating decision.  

The May 1997 rating decision, therefore was final.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  However, under 
pertinent law and VA regulations, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is received.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).

The Board notes that the provisions of 38 C.F.R. § 3.156(a) 
defining new and material evidence were amended for claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45620- 
45632 (August 29, 2001).  Since the veteran's request to 
reopen was received in January 1998, the version of the 
regulation in effect prior to August 29, 2001, is applicable.  

Under the pre-amended regulations, new and material evidence 
is defined as evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a);  see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

When a claim to reopen is presented under § 5108, VA must 
first determine whether the evidence presented or secured 
since the last final disallowance of the claim is new and 
material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  In Hodge, the United 
States Court of Appeals for the Federal Circuit noted that 
new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  Id. at 1363.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the United States Court of 
Appeals for Veterans Claims (Court) held that the prior 
holding in Justus that the evidence is presumed to be 
credible was not altered by the Federal Circuit decision in 
Hodge.  However, the "benefit of the doubt doctrine" does 
not apply to the preliminary question as to whether new and 
material evidence has been received to reopen a claim.  
Martinez v. Brown, 6 Vet. App. 462 (1994).

The Board finds that new and material evidence has been 
received to reopen the claim of entitlement to service 
connection for PTSD.  The evidence added to the record 
subsequent to the May 1997 rating decision includes a service 
personnel record which indicates that the veteran was found 
not guilty of distribution of cocaine.  Thus one of the 
veteran's alleged in-service stressors has been verified.  
Additional VA clinical records were received which include 
diagnoses of PTSD.  Some of these records include references 
to the veteran's military service.  

It is reasonable to conclude that some of these diagnoses 
link PTSD to the veteran's reported in-service stressors.  
The Board finds that this evidence bears directly and 
substantially upon the specific matter under consideration, 
is not cumulative and/or redundant, and by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Accordingly, the veteran's 
claim of entitlement to service connection for PTSD has been 
reopened. 

The Board further finds, however, that additional evidentiary 
development is required prior to de novo review of the claim.  
This development is addressed in the remand portion of this 
decision.  

In closing, the Board acknowledges the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) and implementing regulations at 38 
C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The 
Board need not consider the question of VCAA compliance in 
the case presently before the Board since there is no 
detriment to the veteran in light of the reopening of the 
claim and remand directed by this decision.  Any VCAA 
deficiencies will be addressed by the RO while the issue on 
appeal is back before it as a result of this remand.  


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for PTSD has been reopened.  
The appeal is granted to that extent only.


REMAND

As noted above, there is evidence of record confirming that 
the veteran was found not guilty of distribution of cocaine.  
The Board notes the veteran has not been afforded a VA 
examination to determine if he has PTSD based on his verified 
stressor of being falsely accused of involvement in illicit 
drugs during active duty.  The Board further notes that the 
RO denied the veteran's claim in May 1997 based on its 
conclusion that the stressor reported by the veteran was not 
of a sufficient nature to cause PTSD.  The Board finds, 
however, that the sufficiency of a stressor in the ability to 
produce PTSD is a medical question which must be answered by 
a suitably qualified health care professional.  

There are conflicting diagnoses of record.  The veteran has 
been diagnosed with PTSD, PTSD by history, and PTSD 
attributed to early childhood stressors, as well as other 
mental disorders including dysthymia, impulse control 
disorder, personality disorder.  As noted above, the examiner 
who conducted the VA examination in July 1996 linked the 
dysthymia to the false accusations of involvement with drugs 
while on active duty.  Subsequent to that time, however, no 
further health care professional has made such a link but had 
diagnosed other mental disorders instead.  Based on the 
conflicting diagnoses, the Board finds the veteran should be 
examined by a panel of two suitably qualified health care 
professionals to determine if he currently has an acquired 
psychiatric disorder to include PTSD which was incurred in or 
aggravated by his active duty service.  

In August 1999, the veteran submitted a notarized statement 
dated in December 1992 from a person who reported that she 
provided false testimony against the veteran due to coercion 
by members of the Naval Investigative Service.  This evidence 
was not addressed in a supplemental statement of the case.  
The RO must do so.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination by a panel of two 
appropriately qualified health care 
professionals to determine if he currently 
has an acquired psychiatric disorder to 
include PTSD which was incurred in or 
aggravated by active duty service.  It is 
imperative that the claims file be made 
available to the examiners for review in 
connection with the examinations.  Any 
medically indicated special tests should 
be accomplished.  

The examiners must offer an opinion with 
supporting rationale as to whether it is 
as likely as not that the veteran 
currently has a mental disorder directly 
due to his active duty service, whether he 
has a pre-existing disorder which was 
permanently aggravated by active duty 
service and/or whether the veteran has 
currently has PTSD due to the confirmed 
in-service stressor of being falsely 
accused of involvement in illicit drugs 
while on active duty.  The examiners 
should be clearly advised of the details 
of the verified in-service stressor.  The 
two examiners are asked to issue a joint 
opinion.

2.  Thereafter, the RO should review the 
claims file to include the December 1992 
affidavit which was received in August 1999 
and determine if service connection is 
warranted for an acquired psychiatric 
disorder to include PTSD.  If the benefit 
sought on appeal remains denied, the 
veteran and the veteran's representative 
should be provided with a supplemental 
statement of the case.  After the veteran 
is afforded an opportunity to respond, the 
case should be returned to the Board for 
appellate review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
LINDA ANNE HOWELL 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


